                                          Case 3:18-cv-01586-JSC Document 794 Filed 05/13/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE: PACIFIC FERTILITY CENTER                     Case No. 18-cv-01586-JSC

                                   8     LITIGATION
                                                                                             ORDER RE: PROPOSED IMPLICIT
                                   9                                                         BIAS JURY INSTRUCTION

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court proposes giving the jury the attached Implicit Bias Jury Instruction. The parties

                                  14   shall be prepared to discuss their position on this proposed jury instruction at the Final Pretrial

                                  15   Conference on May 18, 2021.

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: May 13, 2021

                                  19

                                  20
                                                                                                     JACQUELINE SCOTT CORLEY
                                  21                                                                 United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                          Case 3:18-cv-01586-JSC Document 794 Filed 05/13/21 Page 2 of 2



                                                                     Proposed Instruction re: Implicit Bias
                                   1

                                   2          We all have feelings, assumptions, perceptions, fears, and stereotypes about others. Some

                                   3   biases we are aware of, and others we might not be fully aware of, which is why they are called

                                   4   implicit or unconscious biases. No matter how unbiased we think we are, our brains are hard-

                                   5   wired to make unconscious decisions. We look at others and filter what they say through our own

                                   6   personal experience and background. Because we all do this, we often see life and evaluate

                                   7   evidence in a way that tends to favor people who are like ourselves, or who have had life

                                   8   experiences like our own. We can also have biases about people like ourselves. One common

                                   9   example is the automatic association of male with career and female with family. Bias can affect

                                  10   our thoughts, how we remember what we see and hear, whom we believe or disbelieve, and how

                                  11   we make important decisions.

                                  12          As jurors, you are being asked to make an important decision in the case. You must one,
Northern District of California
 United States District Court




                                  13   take the time you need to reflect carefully and thoughtfully about the evidence.

                                  14          Two, think about why you are making the decision you are making and examine it for bias.

                                  15   Reconsider your first impressions of the people and the evidence in this case. If the people

                                  16   involved in this case were from different backgrounds, for example, richer or poorer, more or less

                                  17   educated, older or younger, or of a different gender, gender identity, race, religion or sexual

                                  18   orientation, would you still view them, and the evidence, the same way?

                                  19          Three, listen to one another. You must carefully evaluate the evidence and resist, and help

                                  20   each other resist, any urge to reach a verdict influenced by bias for or against any party or witness.

                                  21   Each of you have different backgrounds and will be viewing this case in light of your own

                                  22   insights, assumptions and biases. Listening to different perspectives may help you to better

                                  23   identify the possible effects these hidden biases may have on decision making.

                                  24          And four, resist jumping to conclusions based on personal likes or dislikes, generalizations,

                                  25   gut feelings, prejudices, sympathies, stereotypes, or unconscious biases.

                                  26          The law demands that you make a fair decision based solely on the evidence, your

                                  27   individual evaluations of that evidence, your reason and common sense, and these instructions.

                                  28
                                                                                         2
